Citation Nr: 1241947	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  98-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extraschedular rating for atopic dermatitis with secondary infection and dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from April 1977 to April 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In October 2003, October 2005, May 2008 and December 2011, the Board remanded for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The rating criteria reasonably describe the disability level and symptomatology associated with the skin disability.  


CONCLUSION OF LAW

The criteria for assignment of an extraschedular rating for a skin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2005 decision, the Board increased the rating for the Veteran's service-connected atopic dermatitis from 30 to 50 percent on a schedular basis and remanded the issue of whether a separate rating was warranted based on disfigurement of the head, face and neck.  In a December 2011 decision, the Board denied the claim for a separate rating and remanded the issue of whether the Veteran was entitled to an increased rating on an extraschedular basis.  

VA regulations provide for extraschedular consideration in "exceptional cases."  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Initially, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. at 115 and 116.  

During the pendency of this appeal, the rating criteria for evaluating the skin were amended effective August 31, 2002, and September 23, 2008.  Generally, the Board is required to consider the claim in light of both the former and revised schedular rating criteria.  The September 2008 amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria, however.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran's claim was filed prior to October 23, 2008, and the Veteran did not request review under the new rating criteria.  Thus, the Board need only consider whether the schedular rating criteria in effect prior to August 31, 2002, and effective as of August 31, 2002, have been adequate to rate the skin disability.  

The rating criteria effective prior to August 31, 2002 provided a 50 percent rating for a skin disability which was associated with ulceration, extensive exfoliation, or crusting and systemic or nervous manifestations or which appeared exceptionally repugnant.  The "new" rating criteria provided a 60 percent rating for a skin disability affecting more than 40 percent of the entire body or more than 40 percent of exposed area or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs. 

The schedular criteria reasonably describe the level and symptomatology of the skin disability.  The effects of the skin disability have been fully considered and are contemplated in the rating assigned, and from August 30, 2002, forward, the rating criteria provide a higher rating for more extensive manifestations which have not been shown.  The Board acknowledges that a 50 percent rating is the maximum rating available prior to August 30, 2002.  Nevertheless, the evidence does not suggest that the skin disability ever resulted in a disability picture more severe or beyond that contemplated by the 50 percent rating at any time prior to August 30, 2002:  the rating assigned considers the appearance, extent, and frequency of the skin manifestations and reported systemic manifestations, and there is no evidence of another manifestation warranting consideration, such as a nervous manifestation; ulceration, exfoliation, or crusting; or disfigurement.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The unfavorable Agency of Original Jurisdiction (AOJ) decision that is the basis of this appeal was decided and appealed prior to the enactment of the current section 5103(a) requirements.  Where the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Veteran was provided such notice, and the record reflects that the purpose of the notice was not frustrated.  The March 1998 statement of the case and August 2002, November 2004, and February 2010 supplemental statements of the case provided notice of 38 C.F.R. § 3.321(b), and the October 2007 and February 2010 supplemental statement of the case considered entitlement to an extraschedular rating and explained why referral for extraschedular consideration was not warranted.  The Veteran was also provided notice of how disability ratings and effective dates are assigned and of VA's responsibilities in the claims process.  See April 2004 and June 2008 letters.  After the provision of the foregoing notice, the matter was readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds the appellant had actual knowledge of what was necessary to substantiate the claim for an extraschedular rating and, as such, that he had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  

VA has obtained VA medical and Vocational Rehabilitation records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the Veteran has been informed of the unavailability of the Vet Center records.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An extraschedular rating for a skin disability is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


